Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In light of the amendments to the claims filed May 23, 2022. The objections to the claims set forth in the non-final office action mailed on November 23, 2021 are withdrawn.
Claim Rejections - 35 USC § 112
In light of the amendments to the claims filed May 23, 2022. The 112 rejections to the claims set forth in the non-final office action mailed on November 23, 2021 are withdrawn.
Claim Rejections - 35 USC § 102
In light of the amendments to the claims filed May 23, 2022. The 102 rejections to the claims set forth in the non-final office action mailed on November 23, 2021 are withdrawn.
Allowable Subject Matter
Claims 1-5 are allowed. Amended independent claim 1 and dependent claims 2-5 overcome the prior art of record as discussed in the interview conducted on May 10, 2022. Particularly, the newly added recitation of the horizontal beam of the fixed frame assembly coupled to the rear wheels and the fixed frame assembly being configured to remain stationary relative to the rear wheels overcomes the Lucas reference. Additional search and consideration was conducted and did not reveal any additional relevant art that would overcome the newly amended claims. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611